Citation Nr: 0119643	
Decision Date: 07/30/01    Archive Date: 08/07/01	

DOCKET NO.  01-00 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 
10 percent for tinnitus.

3.  Entitlement to an increased (compensable) evaluation for 
flexion deformity of the left ring finger.

4.  Entitlement to an increased (compensable) evaluation for 
injury to the right ring finger.

5.  Entitlement to an increased (compensable) evaluation for 
fracture of the left little finger metatarsal.  

6.  Entitlement to an increased (compensable) evaluation for 
mass removal from the right middle finger.

7.  Entitlement to an increased (compensable) evaluation for 
fracture of the distal end of the right little finger.

8.  Entitlement to an increased (compensable) evaluation for 
cyst removal from the left wrist.

9.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

10. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1983, with 12 years, 1 month, and 10 days of prior 
active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 2000 and January 2001 by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that a rating decision in April 2001 denied 
entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides.  As the veteran has 
not filed a timely notice of disagreement with that 
determination, that issue is not before the Board at this 
time.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.200, 20.300, 20.302(a) (2000).


FINDINGS OF FACT

1.  Auditory acuity in each ear receives a numeric 
designation of level II.

2.  Recurrent tinnitus is not more than 10 percent disabling, 
by schedular criteria.

3.  Disabilities of the left and right ring fingers, left and 
right little fingers, and right middle finger are essentially 
asymptomatic.

4.  A cyst removal of the left wrist is asymptomatic.

5.  PTSD is primarily manifested by a sleep disturbance, 
hypervigilance, and social withdrawal; the disability is 
productive of no more than moderate impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2000).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for tinnitus are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.87, Diagnostic Code 6260 (2000).

3.  The schedular criteria for compensable evaluations for 
flexion deformity of the left ring finger, injury to the 
right ring finger, fracture of left little finger metatarsal, 
mass removal from the right middle finger, and fracture of 
the distal end of the right little finger are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5226, 5227 (2000).

4.  The schedular criteria for a compensable evaluation for 
cyst removal from the left wrist are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000).

5.  The schedular criteria for an evaluation in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  Except for the claim 
of entitlement to TDIU, which is being remanded, the veteran 
has not identified any evidence which may be pertinent to 
claims which the RO has not obtained and considered.  The RO 
and the Board have notified the veteran and his 
representative of the requirements in law to establish 
increased disability evaluations for his service-connected 
disabilities.  In addition, the veteran was afforded VA 
audiological, general medical, and psychiatric examinations 
to assist in rating his service-connected disabilities.  With 
regard to the adequacy of the examinations, the Board notes 
that the reports of the examinations reflect that the VA 
examiners recorded the past medical history, noted the 
veteran's current complaints, conducted physical or mental 
status examinations, and rendered appropriate diagnoses.  For 
these reasons, the Board finds that the examinations were 
adequate for rating purposes.  The Board concludes that all 
reasonable efforts were made by VA to obtain the evidence 
necessary to substantiate the veteran's claims and that the 
notice provisions of the VCAA have been complied with.  The 
Board will, therefore, proceed to consider the veteran's 
increased rating claims on the merits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, Section 3(a), 
114 Stat. 2096, 2098 (2000) (to be codified at 38 U.S.C. 
§§ 5103, 5103(A)).

I.  Bilateral Hearing Loss

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric tests are conducted.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of pure 
tone audiometric testing.  The horizontal lines in Table VI 
of 38 C.F.R. § 4.85 represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric testing.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.  The percentage 
evaluation is found from Table VII in 38 C.F.R. § 4.85 by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear having the better hearing and the 
vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  See 38 C.F.R. § 4.85, 
Diagnostic Codes 6100.

In the veteran's case, at a VA audiological examination in 
November 2000, the pure tone threshold averages were 
53.75 decibels in the right ear and 42.5 decibels in the left 
ear.  Speech discrimination scores were 88 percent in the 
right ear and 86 percent in the left ear.

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numeric 
designation of level II for each ear.  Entering the category 
designations for each ear into Table VII produces a 
disability percentage evaluation of zero percent, under 
Diagnostic Code 6100.  The Board, therefore, finds that the 
veteran's bilateral hearing loss was properly assigned a 
noncompensable evaluation under Diagnostic Code 6100 and that 
the preponderance of the evidence is against the veteran's 
claim for a compensable evaluation for bilateral hearing 
loss.  Entitlement to a compensable evaluation for bilateral 
hearing loss is not established.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Diagnostic Code 6100.

II.  Tinnitus

A rating decision in January 2001 granted service connection 
for tinnitus and assigned an evaluation of 10 percent.  The 
veteran has appealed the initial disability evaluation 
assigned for his tinnitus.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, following 
an initial award of service connection for a disability, 
separate ratings can be assigned for separate periods of 
time, a practice known as "staged ratings", if the evidence 
so warrants.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

38 C.F.R. § 4.87, Diagnostic Code 6260, provides that 
recurrent tinnitus warrants an evaluation of 10 percent, 
which is the maximum schedular evaluation.

In the veteran's case, the maximum schedular evaluation for 
tinnitus is in effect and, therefore, entitlement to a 
schedular evaluation in excess of 10 percent is not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As there is no indication in the 
record that the veteran's tinnitus is exceptional or unusual, 
the Board finds that there is no basis for consideration of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000).

III.  Disabilities of Fingers

The rating decision in February 1984 granted service 
connection for the following:  Residuals of a fracture of the 
distal end of the right fifth metacarpal; fracture of the 
left fifth metatarsal; flexion deformity of the left fourth 
finger; residuals of an injury to the right ring finger; and 
mass removal, right long finger.  All conditions were 
evaluated as noncompensably disabling.

At a VA examination in January 1984, diagnoses included:  
Flexion deformity of the distal phalanx of the fourth right 
finger; tendon repair of the fourth right finger, by history; 
and numbness of the tip of the right middle finger, secondary 
to laceration.

The veteran and his representative have not made any specific 
contentions concerning the severity of his service-connected 
disabilities of fingers.

VA X-rays of the hands in November 2000 showed:  
Left-greater-than-right CNC (carpal metacarpal) degeneration; 
minimal degenerative changes in the fingers, bilaterally; and 
mild deformity of the right fifth metacarpal, most likely 
representing an old injury.

At a VA general medical examination in November 2000, the 
veteran stated that the finger injuries which he sustained in 
service were somewhat different from the disabilities which 
the examiner had been requested to evaluate.  The veteran 
stated that:  In service, he had a fracture of the right 
fifth metacarpal, not the left, which did not really bother 
him anymore; he had his left fifth fingertip cut off, which 
also did not bother him anymore; he had a flexion deformity 
of the right ring finger, not the left, and, although he was 
not able to straighten his right ring finger at the distal 
interphalangeal joint, it did not really hurt or bother him; 
he had a mass removed from the base of his right ring finger 
by a doctor who started operating on his right middle finger 
and had to be told by the veteran that he was operating on 
the wrong finger.  The veteran's right hand is his dominant 
hand.

On examination, there were scars, 1 centimeter in length by 
1 millimeter in width, at the base of the right fourth finger 
and at the base of the right third finger.  The right ring 
finger had a lack of full extension at the distal 
interphalangeal joint of minus 30 degrees; the finger was 
passively straightened to 0 degrees.  The veteran was able to 
fully flex all fingers of both hands to reach the median 
transverse fold; he was able to touch the tip of his thumb to 
reach the tips of all of the other fingers, and he could do 
this on both hands without difficulty; the left fifth finger 
was very slightly shorter than the right fifth finger, which, 
according to the veteran, was due to the fact that left 
fingertip was cut off while he was in service.  There was 
minor finger joint arthritis in several fingers.

The pertinent diagnoses included:  Flexion deformity of the 
right ring finger; history of fracture of the right fifth 
finger, metacarpal; mass removal from right ring finger, with 
incision being made by mistake on right middle finger, 
according to veteran; and fracture of the distal end of the 
right fifth finger was not found.

38 C.F.R. § 4.71a, Diagnostic Code 5226, provides that an 
evaluation of 10 percent requires favorable or unfavorable 
ankylosis of the middle finger of the major or minor hand.  
Diagnostic Code 5227 provides that ankylosis of any other 
finger warrants only a noncompensable evaluation.

In the veteran's case, because the medical evidence 
demonstrates that there is not ankylosis of his right middle 
finger, a compensable evaluation for mass removal of the 
right middle finger is not established.  A Note to Diagnostic 
Code 5227 provides that extremely unfavorable ankylosis of a 
finger will be rated as an amputation.  Because there is not 
extremely unfavorable ankylosis of the veteran's left ring 
finger, right ring finger, left little finger, or right 
little finger, entitlement to compensable evaluations for 
those disabilities is not established.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5227.


IV.  Cyst Removal from Left Wrist

At the VA examination in January 1984, a 1-centimeter scar on 
the left wrist, from excision of a cyst, was noted.  The 
pertinent diagnosis was excision of a cyst, left wrist, by 
history.

At the VA general medical examination in November 2000, the 
veteran stated that in service he had a cyst removed from the 
dorsum of his left wrist, which did not bother him anymore.  
On examination, there was a flat, nontender, 1-centimeter by 
1-centimeter scar on the dorsum of the left wrist.  Tinel's 
sign was negative at the wrist.  The pertinent diagnosis was 
cyst removal from left wrist.  The examiner also reported a 
diagnosis of symptoms suggestive of bilateral cubital tunnel 
syndrome in both arms, which is not service connected.

38 C.F.R. § 4.118, Diagnostic Code 7803, provides that 
superficial scars which are poorly nourished, with repeated 
ulceration, warrant an evaluation of 10 percent.  Diagnostic 
Code 7804 provides that superficial scars which are tender 
and painful on objective demonstration warrant an evaluation 
of 10 percent.  Diagnostic Code 7805 provides that other 
scars are rated on limitation of function of the part 
affected.

In the veteran's case, there is no evidence that the scar on 
his left wrist is ulcerated or tender and painful or that it 
affects the function of the veteran's left wrist.  There is 
thus no basis in the record for assignment of a compensable 
evaluation, and entitlement to a compensable evaluation for 
cyst removal from the left wrist is not established.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805.

V.  PTSD

38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD, 
and a general formula for rating mental disorders provide 
that a 50 percent rating is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective and work 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as:  
Gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).

At a VA examination in July 1991, which was conducted by a 
psychologist and a physician, it was noted that the veteran 
had served in combat in Vietnam.  He was not wounded but some 
of his friends were killed in action.  The veteran stated 
that people had a tendency to disrespect him and sometimes he 
would go overboard and react physically.  He admitted to a 
recent assault for which he spent a night in jail.  He 
attributed his problems to other people trying to provoke him 
and take advantage of him, but he admitted that he was the 
one who reacted to provocation.  The examiner stated that an 
individual's attitude of easily perceived injustice and 
inequity is generally developed early in life.  The veteran 
reported that in 1988 he was having problems coping with his 
temper and losing interest in activities, and he was referred 
by a friend to a private psychologist, who diagnosed neurotic 
depression.  Medication was prescribed for the veteran at the 
time, but he did not take it.  The veteran reported a work 
history of jobs with the Texas Parks and Wildlife Department, 
the Texas Department of Corrections, and a current position 
as a building contractor.  He stated that he had been 
arrested for assault three times, all since 1983.  He stated 
that he drank 2 or 3 beers per day, and he denied use of 
other drugs.  He stated that he performed plumbing, 
carpentry, and roofing work for builders in his area.

On mental status examination, the veteran was cooperative, 
alert, and oriented in all spheres.  His mood was calm and 
affect was appropriate to mood.  He admitted problems with 
anger and being provoked by people; he became animated and 
angry in discussing those situations.  He admitted to some 
difficulty sleeping; he would wake up tired.  He stated that 
he had occasional bad dreams of people coming into his house 
and breaking his furniture.  He also reported occasional 
appetite disturbance and said he had lost 15 pounds during 
the previous year and only gained back 5 pounds.  He denied 
any current suicidal thoughts or homicidal ideation.  He said 
that he periodically had trouble with his memory, such as 
forgetting a neighbor's name.  His thought content appeared 
somewhat suspicious and distrustful of others but was not 
delusional.

The diagnoses were, on Axis I, PTSD, delayed, mild; and, on 
Axis II, personality disorder, not otherwise specified.  The 
examiners noted that the veteran had been a combat 
infantryman.  The veteran did not acknowledge some signs 
typically associated with PTSD such as intrusive thoughts of 
trauma and flashbacks.  He admitted to some signs of PTSD, 
such as psychological distress when exposed to events 
symbolizing the trauma, efforts to avoid activities which 
arouse recollections of the trauma, restricted range of 
affect, and a diminished interest in significant activities.  
His other symptoms included irritability and difficulty 
falling asleep.  Such symptoms appeared to be only at a mild 
level.  Much of his anger and difficulty relating to others 
appeared related to a longstanding problem and not directly 
related to Vietnam combat experience.  The examiners reported 
that the veteran's level of social functioning was mildly 
impaired and that his level of occupational functioning was 
not impaired by his psychiatric status.

At a VA psychiatric examination in July 1997, the veteran 
indicated that he had received no treatment, inpatient or 
outpatient, for mental or emotional problems.  The veteran 
stated that in service he got into fights, which resulted in 
breaking his jaw and hand bones.  He said that he made and 
lost rank at least four times.  He stated that in 1989 he was 
fired from the Texas State Prison System for fraternizing 
with a prisoner, after receiving a written warning for 
fighting with a prisoner.  He then worked as a truck driver 
for the Texas Department of Human Services and was fired in 
1992 for insubordination, after receiving a written warning 
for interfering with others at work.  In 1992, he started his 
own business doing construction repairs.  He said that he was 
going to go back to  driving a truck. The veteran stated that 
he was estranged from his two sons and had telephone contact 
with his daughter.  He said that he had no friends and no 
activities outside of working.  He indicated that he was 
living with a girl friend, but there was domestic violence in 
the relationship.  The veteran complained that he had 
conflict with people; he felt threatened, so he protected his 
interest but went to extremes.  

The veteran reported thinking about friends who died in 
Vietnam, which brought tears to his eyes.  He had dreams 3 to 
4 times per year of being in a dangerous situation in 
Vietnam.  He avoided thoughts and feelings of Vietnam and did 
not talk about his experiences there.  He had never seen a 
movie about Vietnam.  He had diminished interest in 
significant activities, preferring to be isolated at home.  
He was estranged from others.  He had two failed marriages 
and an off-and-on-again relationship at the present time.  He 
had symptoms of increased arousal.  When exposed to events 
which symbolized his trauma, he felt scared.  He had problems 
maintaining work which involved being with other people.  In 
addition to occupational impairment, his social functioning 
was extremely restricted.  He had lack of impulse control 
which had resulted in physical assaults on others.  His 
inappropriate behavior included domestic violence and 
assaults, which had resulted in his being on probation.  He 
denied suicidal ideation but reported homicidal ideation on a 
daily basis.  He denied homicidal intent.  He denied panic 
attacks.  He reported depressed moods which lasted about a 
day.  He reported anxiety secondary to interpersonal 
relationships.  He was currently on probation for hitting a 
neighbor with a baseball bat.  In 1987, he hit a neighbor 
with a crowbar, and in 1989 he pulled a shotgun on a person 
at a club who had upset him.  He said that he only slept four 
hours per night.  The diagnoses on Axis I were PTSD, chronic, 
and intermittent explosive disorder.  No diagnosis was 
reported on Axis II.  The Global Assessment of Functioning 
(GAF) score was 50.  The Board notes that the GAF scale is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  A 
GAF score of 50 denotes serious symptoms or any serious 
impairment in social, occupational, or school functioning.

At a VA psychiatric examination in May 2000, the veteran 
stated that he received psychiatric treatment briefly when he 
was living in Texas; he did not take any psychotropic 
medication.  Currently, he was seeing a psychiatric nurse at 
a VA outpatient mental health clinic.  The veteran complained 
of chronic sleep problems in getting to sleep and staying 
asleep.  He stated that he was tired of being on guard around 
other people and always having to look out for other people.  
He claimed that that was one of the reasons that he stopped 
working as a truck driver.  In March 1998, he moved to 
Kentucky and was living with his 96-year-old father and a 
brother.  He helped take care of his father and his mother, 
who was in a nursing home.

On mental examination, the veteran was neatly dressed; he was 
very talkative and pleasant, except at one point he almost 
teared up when he talked about friends he lost in Vietnam; 
otherwise, his mood was within normal limits.  He had no 
apparent thought disorder; his memory seemed intact; insight 
and judgment appeared to be good.  He had no delusions or 
hallucinations, inappropriate behavior, or serious suicidal 
ideation.  He maintained his personal hygiene; he was 
oriented to person, place, and time.  He had no obsessive or 
ritualistic behaviors.  The rate and flow of his speech was 
good.  He had no panic attacks.  He had no recent problems 
with impaired impulse control.  He said that he would lose 
his temper and verbally lash out but he had had no recent 
trouble with the law; he had a history of that until a few 
years earlier.  He thought that sleep problems made him 
irritable during the day.  He was not much of a drinker.  He 
had intrusive thoughts of Vietnam, especially at night when 
he was trying to sleep and during the day, set off by 
something like a helicopter.  He avoided Vietnam movies and 
others who wanted to talk about Vietnam.  He was generally 
detached from other people; he had no friends.  He said he 
had a hard time showing positive feelings.  He had a definite 
history of irritability and anger.  He appeared to be 
hypervigilant.  He would get upset and have a startle 
response.  He would have problems concentrating, especially 
if he was trying to read something.  He got upset if someone 
came up behind him unexpectedly.  The diagnosis on Axis I was 
PTSD.  No diagnosis was reported on Axis II.  The GAF score 
was 60, which denotes moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
DMS-IV 32.

Comparison of the findings at the most recent VA examination 
in May 2000 with those at the earlier examination in July 
1997 reveals that the veteran's psychiatric status has 
actually improved and his PTSD symptomatology has diminished.  
In 1997, he had been engaging in violent behavior, which was 
no longer the case in 2000.  In May 2000, the veteran had no 
recent problems with impulse control or problems with the 
law, which was not the case in July 1997.  His GAF score has 
increased from 50, denoting serious symptoms, to 60, denoting 
moderate symptoms.  He does not currently have suicidal 
ideation, obsessional rituals which interfere with routine 
activities, illogical, obscure or irrelevant speech, near-
continuous panic or depression; spatial disorientation, or 
neglect of personal appearance and hygiene.  He does have 
difficulty in establishing and maintaining effective work and 
social relationships, but that symptom is one of the criteria 
for the currently assigned 50 percent disability rating.  The 
disability picture presented does not more nearly approximate 
the criteria for a 70 percent rating.  The record fails to 
show that the veteran's PTSD has increased in severity during 
the pendency of his current appeal.  Entitlement to an 
evaluation in excess of 50 percent for PTSD is thus not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

As the preponderance of the evidence is against the veteran's 
increased rating claims, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2000).


ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.

An increased evaluation for PTSD is denied.

An increased (compensable) evaluation is denied for flexion 
deformity of the left ring finger, injury to the right ring 
finger, fracture of the left little finger metatarsal, mass 
removal from the right middle finger, fracture of the distal 
end of the right little finger, and cyst removal from the 
left wrist.


REMAND

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  In the instant case, the veteran 
does not meet the schedular requirements for entitlement to 
TDIU, and the RO denied his claim for that benefit on a 
schedular and extraschedular basis.  However, the veteran's 
representative has requested that VA obtain and consider the 
veteran's "DEOY" records of earnings and employers from the 
Social Security Administration in connection with the claim 
for TDIU.  As the VCAA provides that assistance to a claimant 
is required unless there is no reasonable possibilities that 
such assistance would aid and substantiate in the claim, the 
Board will accede to the representative's request.



Accordingly, this case is REMANDED to the RO following:

1.  The RO should request that the 
veteran identify all mental health care 
providers who have treated him since May 
2000.  After obtaining any necessary 
releases from the veteran, the RO should 
attempt to obtain copies of all such 
clinical records.  In the event that any 
records identified by the veteran are not 
obtained, the RO should comply with the 
notice provisions of the VCAA.

2.  The RO should obtain from the Social 
Security Administration information 
concerning the veteran's record of 
earnings and employers.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim of 
entitlement to TDIU may now be granted.  If the decision 
remains adverse to the veteran, he and his representative 
should be provided with an appropriate supplemental statement 
of the case and an opportunity to respond thereto.  The case 
should then be returned to the for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to assist the veteran.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



